Citation Nr: 1821961	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  12-20 464	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1.  Entitlement to service connection for a bilateral (i.e. left and right) knee disability.  

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for large diastasis rectus with no small neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran - Appellant


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge during a March 2015 videoconference hearing.  A transcript of the proceeding has been associated with the virtual (paperless) claims folder, so of record.  Indeed, all documents in the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

The claims require further development before being decided on appeal, however, so the Board is REMANDING them to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends these disabilities being claimed are the result of a fall while in service.  See October 2010 Veteran Statement, July 2012 VA Form 9, and March 2015 Board videoconference hearing testimony.  He submitted a June 2010 buddy statement corroborating his description of the injury in service.  The Board consequently is remanding these claims for an examination and medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board realizes the Veteran has provided June 2010 and August 2014 supporting nexus opinions from Dr. J.N., a former military surgeon.  However, the Board finds that these opinions, alone, are insufficient to adjudicate the Veteran's claims and establish the required correlation between his claimed disabilities and his service.  

The Veteran indicated on his July 2012 VA Form 9 (Substantive Appeal to the Board) that he had provided the examiner with his discharge and military papers, but the opinion did not indicate the examiner reviewed the entirety of the Veteran's claims file, including, notably, all of the possibly relevant evidence.  In addition the opinion did not include any supporting explanation or underlying rationale, and this, more than anything else, determines an opinion's probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Dr. J.N. merely indicated that the Veteran's current disabilities (those being claimed) are etiologically related to his fall in service, but without any indication or explanation as to how they are related, for example, such as an explanation of how a fall could cause a large diastasis rectus with no small neck.  Thus, the Board is obtaining additional medical comment on this determinative issue of causation.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4)(i).

Accordingly, these claims are REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations for additional medical comment concerning the current nature and likely etiology of any diagnosed back, knee, or large diastasis rectus with no small neck disabilities.  Copies of all pertinent records should be provided to the examiner for review.  All indicated testing should be carried out.  

Based on the examinations and review of the record, the examiner is asked to indicate whether it is at least as likely as not that any back, knee, or large diastasis rectus with no small neck disability initially manifested during the Veteran's service from July 1969 to February 1970 or, if involving arthritis, to a compensable degree of at least 10 percent disabling within the year after conclusion of his service, so by February 1971, or is otherwise related or attributable to his service.

When responding, the examiner should consider and discuss as necessary the following:

(i)  The Veteran's October 2010 statement, July 2012 VA Form 9, and March 2015 Board videoconference hearing testimony describing his fall in service; 

(ii)  The June 2010 buddy statement describing the Veteran's fall in service; and 

(iii)  The June 2010 and August 2014 private nexus opinions positing a correlation between the fall during service and these disabilities now being claimed.  

The examiner must provide explanatory rationale for the opinion, regardless of whether favorable or unfavorable to the claims, preferably citing to specific evidence in the file or accepted medical authority supporting conclusions.

If, per chance, the examiner is unable to respond without resorting to mere speculation, please also indicate what information or evidence perhaps would permit a more definitive response.  In other words, merely saying he/she cannot respond will not suffice.


2.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

